Name: Commission Regulation (EC) No 3142/94 of 21 December 1994 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural structures and production;  Europe;  European construction;  trade policy
 Date Published: nan

 22. 12. 94 Official Journal of the European Communities No L 332/ 15 COMMISSION REGULATION (EC) No 3142/94 of 21 December 1994 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds HAS ADOPTED THIS REGULATION : Article 1 The following CN code is inserted after CN code 0406 90 35 in section 10 of the Annex to Regulation (EEC) No 3846/87 : CN code Description of goods Product code THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Norway, Austria, Finland and Sweden ('), and in particular Article 1 69 (2) thereof, Whereas Commission Regulation (EEC) No 3846/87 (2), as last amended by Regulation (EC) No 2079/94 (3), esta ­ blishes an agricultural product nomenclature for export refunds ; whereas the accession requires the said nomen ­ clature to be adjusted, particularly as regards certain cheeses falling within CN code 0406 ; Whereas pursuant to Article 2 (3) of the Accession Treaty, the institutions of the European Communities may adopt before accession the measures referred to in Article 1 69 of the Act, which measures shall enter into force only subject to and on the date of the entry into force of the Treaty, '0406 90 37 Finlandia 0406 90 37 000' Article 2 This Regulation shall enter into force on 1 January 1995 subject to the entry into force of the Treaty of Accession of Norway, Austria, Finland and Sweden. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No C 241 , 29 . 8 . 1994, p. 21 . (2) OJ No L 366, 24. 12. 1987, p. 1 . (3) OJ No L 215, 20 . 8 . 1994, p. 2 .